DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

Response to Amendment
3.	Amendments filed 05/31/2022 have been entered. Claims 1-20 are pending.
4.	Applicant’s arguments with respect to claim 1 and similarly cited claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recites the limitation “generate a new virtual wall based on a determination that the position of the new specific area is sensed and the robot cleaner is positioned within the new specific area.” It is unclear whether the “new virtual wall” is referring to the virtual wall surrounding the existing specific area when the robot cleaner leaves the existing specific area or the virtual wall surrounding the new specific area, since the specification discloses generating two new virtual walls after removing the first virtual wall. Accordingly, this limitation renders the claim unclear and indefinite.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0265125 A1), in view of Chen et al. (CN109984678A), and further in view of Survana et al. (US 2019/0061157 A1).
a.	Regarding claims 1 and 11, Lee teaches:
A robot cleaner 1 (Fig. 1) for cleaning in consideration of a floor state through artificial intelligence (Abstract, “a robot cleaner may properly move around and perform vacuuming by taking into account conditions of a floor surface.”), the robot cleaner 1 comprising: 
a cleaning unit 20 (Fig. 2) including a suction unit 23 (Fig. 2, [0062]-[0063]) and a mopping unit; 
a driving motor 30 (Fig. 2) to drive the robot cleaner ([0060], “The drive wheel assembly 30 includes drive wheels 33 and 35 that enable running motions”); and 
a processor 200 (Fig. 4) configured to: 
obtain a (protruding area) based on cleaning data ([0097]-[0098], [0104], “The controller 200 may determine whether there is a cliff based on a sensor value of the floor detection sensor 50 and whether there is a doorsill based on measurements of the floor detection sensor 50 and the tilt sensor 70.”); 
control the driving motor to determine an entrance direction of the robot cleaner when the robot cleaner enters the (protruding area) (Figs. 7A-7E, [0119]-[0127], Fig. 7C specifically illustrates the robot cleaner changing direction upon contact with the doorsill H); 
Yet, Lee does not specifically teach a communication interface configured to communicate with a server; the cleaning unit including a mopping unit; the protruding area is a specific area representing a carpet area or a rug area; and the processor is configured to generate a first virtual wall surrounding an area larger than the specific area when the robot cleaner enters the specific area; receive, from the server via the communication interface, a signal indicating that a position of the specific area has changed and information on a position of a new specific area with respect to the position of the specific area while the robot cleaner is cleaning within the specific area; remove the first virtual wall based on a determination that the position of the specific area has changed according to the signal; and generate a new virtual wall based on a determination that the position of the new specific area is sensed and the robot cleaner is positioned with the new specific area. 
	However, in the same field of endeavor, Park teaches the cleaning unit including a mopping unit (Fig. 2, [0048], “The spin module 120 is configured to perform a mopping operation while in contact with a floor.”; [0050], “The rolling module 130 is configured to come into contact with a floor. The rolling module 130 may be configured to come into contact with a floor so as to perform a mopping operation.”); and 
	a processor is configured to obtain a specific area representing a carpet area or a rug area based on cleaning data ([0071]-[0072]); and to control the driving motor to drive the robot cleaner on the specific area ([0339], “The coarse floor 1430 may be a floor made of a material having a coarse surface, such as a wood plate and a carpet.”; [0341], “Accordingly, when the robot cleaner 100 is controlled to travel with the same driving force, the actual traveling speed of the robot cleaner 100 on the coarse floor 1430 may be lower than on the linoleum sheet 1410. The controller 20 may control the motors 124 and 137d by respectively compensating the outputs of the motors 124 and 137d using information, such as acceleration and speed, detected by the sensor unit 810.”).
	It would have been obvious to one of ordinary skill in the art at the time the filing was made to modify the teachings of Lee to include a mopping unit, to detect a specific area representing a carpet area or a rug area, and to control the robot cleaner accordingly, as taught by Park. This modification results in a robotic system that enables the robot cleaner to increase acceleration of the robot cleaner while traveling on a carpet area or a rug area due to higher frictional force.  
Park fails to specifically teach a communication interface configured to communicate with a server; the processor is configured to generate a first virtual wall surrounding an area larger than the specific area when the robot enters the specific area; receive, from the server via the communication interface, a signal indicating that a position of the specific area has changed and information on a position of a new specific area with respect to the position of the specific area while the robot cleaner is cleaning within the specific area; remove the first virtual wall based on a determination that the position of the specific area has changed according to the signal; and generate a new virtual wall based on a determination that the position of the new specific area is sensed and the robot cleaner is positioned with the new specific area. 
However, in the same field of endeavor, Chen teaches:
a processor configured to generate a first virtual wall surrounding a specific area when the robot cleaner enters the specific area (Fig. 9B, paras. [0095]-[0096], The robot obtains the virtual area by moving along the boundary of the virtual area to establish a virtual wall as seen in Fig. 9B); and
generate a new virtual wall based on a determination that a position of a new specific area is sensed and the robot cleaner is positioned within the new specific area (Figs. 9H, 9K, and 9M, [0098]-[0104], Specifically, after the robot completed cleaning an area, it determines a distance between a current position of the robot and a new virtual area, and move to the new virtual area to establish a closed space/virtual wall of the new virtual area). 
It would have been obvious to one of ordinary skill in the art at the time the filing was made to modify the teachings of Lee, as modified by Park, to generate a virtual wall surrounding areas that the robot performs tasks in, as taught by Chen. Such modification restricts movement of the robot to perform task in the required area and prevents the robot from entering unwanted areas. 
Chen fails to specifically teach the first virtual wall is a virtual wall that surrounds an area larger than the specific area; the processor is configured to receive, from the server via the communication interface, a signal indicating that a position of the specific area has changed and information on a position of a new specific area with respect to the position of the specific area; and remove the first virtual based on a determination that the position of the specific area has changed according to the signal. 
	However, in the same field of endeavor, Suvarna teaches:
a communication interface 632 (Fig. 6, “transceivers”) configured to communicate with a server 638 (Fig. 6, [0030]); 
a first virtual wall surrounding an area larger than the specific area ([0079], “the robot can identify a virtual boundary corresponding to the recorded boundary location, without the need for a physical boundary indicator to remain in place … The robot may extend boundaries that don't go all the way to a wall, or make them closer to an object, as discussed above.”); 
receive, from the server via the communication interface, a signal indicating that a position of the specific area has changed and information on a position of a new specific area with respect to the position of the specific area while the robot cleaner is cleaning within the specific area ([0076], “The user app calculates the global coordinates of the virtual boundaries, and sends them to the server (916). The server provides the global coordinates of the virtual boundaries to the robot (918). The robot segments the virtual boundary into segments corresponding to partial maps stored in a memory of the robot, and converts the global coordinates into local coordinates for the partial maps.”; [0081], “The intensive cleaning or other operational modifications may also be in a non-scheduled mode. For example, the user can draw a section to go over in turbo or gentle mode on the map on the app, and then have the robot immediately go to that section.”); and 
remove the first virtual wall based on a determination that the position of the specific area has changed according to the signal ([0081], “In one embodiment, the virtual boundary changes over time … The intensive cleaning or other operational modifications may also be in a non-scheduled mode. For example, the user can draw a section to go over in turbo or gentle mode on the map on the app, and then have the robot immediately go to that section. Thus, the virtual boundaries or other indication of areas for different treatment may be indicated by the user for either a scheduled or non-scheduled operation."; [0082], “In another example, the virtual boundary can act as a gate, containing the robot to a certain area until the area is cleaned, then opening the boundary to allow the robot to clean another area,”).
It would have been obvious to one of ordinary skill in the art at the time the filing was made to modify the teachings of Lee, as modified by Park and Chen, to remove the first virtual wall surrounding an area larger than the specific area when it is determined that the position of the specific area has changed while the robot cleaner is cleaning within the specific area, as taught by Suvarna. This modification allows the robot to travel to another area to perform a cleaning operation as requested by a user.  

b.	Regarding claims 2 and 12, Lee does not specifically teach wherein the driving motor includes: a left wheel motor to drive a left wheel; and a right wheel motor to drive a right wheel, and wherein the cleaning data includes: at least one of an intensity of a first current applied to the left wheel motor or an intensity of a second current applied to the right wheel motor.
However, Park teaches wherein the driving motor includes: 
a left wheel motor to drive a left wheel ([0137], “The spin module 120 includes a spin drive unit 124 for supplying the driving force required for rotation of the spin mops 120a and 120b. The spin drive unit 124 may be an assembly including at least a motor. The spin module 120 includes a left spin drive unit 124 for supplying the driving force required for rotation of the left spin rotating shaft 128, and a right spin drive unit 124 for supplying the driving force required for rotation of the right spin rotating shaft 128”); and 
a right wheel motor to drive a right wheel ([0137], “The spin module 120 includes a spin drive unit 124 for supplying the driving force required for rotation of the spin mops 120a and 120b. The spin drive unit 124 may be an assembly including at least a motor. The spin module 120 includes a left spin drive unit 124 for supplying the driving force required for rotation of the left spin rotating shaft 128, and a right spin drive unit 124 for supplying the driving force required for rotation of the right spin rotating shaft 128”), and 
wherein the cleaning data includes: 
at least one of an intensity of a first current applied to the left wheel motor or an intensity of a second current applied to the right wheel motor ([0183], “a current detector (not shown) for detecting current flowing to the motor 124”; [0354], “The controller 20 may detect a change in the position of the robot cleaner 100 and a change in the load current of the motors 124 and 137d of the mops 120a, 120b and 130a at a specific area of a floor based on data detected by the sensor unit 810”).
It would have been obvious to one of ordinary skill in the art at the time the filing was made to modify the teachings of Lee, in view of Park, Chen and Suvarna, to configure motors to drive the robot’s wheels, and to include an intensity of a current applied to the motors, as taught by Park, in order for the robot cleaner to determine the types of floors and operate accordingly. 

c.	Regarding claims 3 and 13, Lee does not specifically teach wherein the processor is configured to: when the at least one of the intensity of the first current or the intensity of the second current is equal to or greater than a preset current intensity, obtain, as the carpet area or the rug area, an area from which an intensity of a relevant current is detected.
However, Park teaches wherein the processor is further configured to: 
when the at least one of the intensity of the first current or the intensity of the second current is equal to or greater than a preset current intensity (Fig. 20(a) shows the intensity of current value for coarse floor is greater than the intensity of current value for hard floor, which indicates that the intensity of current value for hard floor can be a preset current intensity for coarse floor), obtain, as the carpet area or the rug area, an area from which an intensity of the first current or the second current is detected (Fig. 20(a), [0356]-[0360]).
It would have been obvious to one of ordinary skill in the art at the time the filing was made to modify the teachings of Lee, in view of Park, Chen, and Suvarna, to obtain a carpet area or a rug area based on the detected intensity of current of the motors, as taught by Lee, in order to increase the speed of the robot cleaner while traveling on a carpet area or a rug area due to a higher frictional force. 




d.	Regarding claims 4 and 14, Lee further teaches wherein the processor is further configured to: control the driving motor such that the robot cleaner enters in a diagonal direction from a boundary line of the (protruding area), when entering (the protruding area) (Figs. 7A-7E, [0119]-[0127], Fig. 7C specifically illustrates the robot cleaner enters in a diagonal direction upon contact with the doorsill H).
Lee does not specifically teach the protruding area is a carpet area or a rug area. 
However, the teachings of Park have been discussed with respect to claim 1 regarding the missing limitation of controlling the driving unit such that the robot cleaner enters a carpet area or a rug area (see paras. [0339] and [0341] of Park). 
It would have been obvious to one of ordinary skill in the art at the time the filing was made to modify the teachings of Lee to detect a specific area representing a carpet area or a rug area, and to control the robot cleaner accordingly, as taught by Park. This modification results in a robotic system that enables the robot cleaner to increase acceleration of the robot cleaner while traveling on a carpet area or a rug area due to higher frictional force.  

e.	Regarding claims 5 and 15, Lee further teaches wherein the processor is further configured to: control the driving motor such that the robot cleaner enters while forming a predetermined angle with respect to a boundary line of the (protruding area), when entering the (protruding area) (Figs. 7A-7E, [0125], “Specifically, the drive wheel driver 330 controls the drive wheels 33 and 35 to rotate the main body 2 to an angle of θ1⁰ in the opposite direction of the obstacle W and move it forward at the angle of θ1⁰.”).
Lee does not specifically teach the protruding area is a carpet area or a rug area. 
However, the teachings of Park have been discussed with respect to claim 1 regarding the missing limitation of controlling the driving unit such that the robot cleaner enters a carpet area or a rug area (see paras. [0339] and [0341] of Park). 
It would have been obvious to one of ordinary skill in the art at the time the filing was made to modify the teachings of Lee to detect a specific area representing a carpet area or a rug area, and to control the robot cleaner accordingly, as taught by Park. This modification results in a robotic system that enables the robot cleaner to increase acceleration of the robot cleaner while traveling on a carpet area or a rug area due to higher frictional force.  

f.	Regarding claims 6 and 16, Lee further teaches wherein the processor is further configured to: control the cleaning unit and the driving motor such that an operating mode of the robot cleaner is a preset mode, when the robot cleaner enters the (protruding area) (Figs. 7A-7E, [0123], “If it is finally determined that there is a doorsill, the drive wheel driver 330 may control the drive wheels 33 and 35 to move the robot cleaner 1 according to the running pattern in climbing over the doorsill. A basic running pattern in climbing over the doorsill may be preset as a left/right zigzag pattern or right/left zigzag pattern.”).
Lee does not specifically teach the protruding area is a carpet area or a rug area. 
However, the teachings of Park have been discussed with respect to claim 1 regarding the missing limitation of controlling the driving unit such that the robot cleaner enters a carpet area or a rug area (see paras. [0339] and [0341] of Park). 
It would have been obvious to one of ordinary skill in the art at the time the filing was made to modify the teachings of Lee to detect a specific area representing a carpet area or a rug area, and to control the robot cleaner accordingly, as taught by Park. This modification results in a robotic system that enables the robot cleaner to increase acceleration of the robot cleaner while traveling on a carpet area or a rug area due to higher frictional force.  

g.	Regarding claims 7 and 17, the teachings of Lee, Park, Chen and Suvarna have been discussed above. Lee, Park, and Chen do not specifically teach wherein the first virtual wall is generated to intensively clean the carpet area or the rug area.
However, in the same field of endeavor, Suvarna teaches wherein the first virtual wall is generated to intensively clean the area ([0081], “The schedule may also indicate that certain areas are to have more intense cleaning, such as a slower robot cleaner speed and/or higher vacuum power, or other operational modifications of the robot cleaner operation. The intensive cleaning or other operational modifications may also be in a non-scheduled mode.”).
	It would have been obvious to one of ordinary skill in the art at the time the filing was made to modify the teachings of Lee, in view of Park, Chen and Suvarna, to intensively clean the area where the first virtual wall is generated, in order to improve cleaning performance and result in more debris collected on areas that are carpeted due to the thickness of the carpet. 

h.	Regarding claims 8 and 18, the teachings of Lee, Park, Chen and Suvarna have been discussed above. Lee, Park, and Chen do not specifically teach wherein the processor is further configured to: remove the first virtual wall when the robot cleaner terminates the cleaning of the carpet area or the rug area.
However, Suvarna teaches wherein the processor is further configured to: remove the first virtual wall when the robot cleaner terminates the cleaning of the area ([0082], “the virtual boundary can act as a gate, containing the robot to a certain area until the area is cleaned, then opening the boundary to allow the robot to clean another area”.).
It would have been obvious to one of ordinary skill in the art at the time the filing was made to modify the teachings of Lee, in view of Park, to remove the first virtual wall when the robot when the robot cleaner terminates the cleaning of the area, as taught by Suvarna, in order to allow the robot cleaner to clean another area. 

i.	Regarding claims 10 and 20, Lee further teaches wherein the cleaning data includes information on a result obtained as the robot cleaner cleans based on a cleaning map ([0069], “Specifically, the vision sensor 4 may extract features from the image data of an image above the robot cleaner 1, recognize a position of the robot cleaner 1 using the features, generate a map of a vacuuming area, and even enable a current position of the robot cleaner 1 to be determined on the map.” – A current position of the robot cleaner 1 is determined as a result obtained based on the cleaning map).

9.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Park, Chen, and Suvarna, and in further view of Williams et al. (US 2016/0297072 A1).
Regarding claims 9 and 19, the teachings of Lee, Park, Chen, and Suvarna have been discussed above. Lee, Park, Chen and Suvarna do not specifically teach wherein the processor is further configured to: generate a second virtual wall surrounding an area smaller than the carpet area or the rug area when the robot cleaner deviates from the carpet area or the rug area, after removing the first virtual wall, and wherein the second virtual wall is generated to prevent the carpet area or the rug area from being repeatedly cleaned.
However, Williams teaches wherein the processor is further configured to: generate a second virtual wall having an area when the robot cleaner deviates from the area, after removing the first virtual wall (Fig. 5B, [0063], “In order to prevent the robot 400 from returning to the region 430a, where it has already executed a cleaning operation, the controller 390 can establish a virtual barrier 450 that marks regions that the robot 400 has already cleaned, as shown in the portion 423”), and 
wherein the second virtual wall is generated to prevent the area from being repeatedly cleaned (Fig. 5B, [0063], “In order to prevent the robot 400 from returning to the region 430a, where it has already executed a cleaning operation, the controller 390 can establish a virtual barrier 450 that marks regions that the robot 400 has already cleaned, as shown in the portion 423”).
	It would have been obvious to one of ordinary skill in the art at the time the filing was made to modify the teachings of Lee, in view of Park, Chen and Suvarna, to generate a second virtual wall to prevent the carpet area or the rug area from being repeatedly clean, as taught by Williams. This modification results in a system that improves efficiency while performing a cleaning operation and thus saving battery life of the robot cleaner by preventing the robot cleaner from repeatedly cleaning an area.   
Yet, Williams does not specifically teach the virtual wall surrounding an area smaller than the carpet area or the rug area. However, it would have been obvious matter of design choice to one of ordinary skill in the art at the time the filing was made to generate the virtual wall having an area smaller than the carpet area or the rug area, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).








Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Kim et al. (US 2019/0015985 A1) teaches a moving robot configured to travel, generate a map, and moves based on the map.
	Chiu (US 2006/0259194 A1) teaches a virtual wall system which generates a virtual wall for altering movement activity of a mobile robotic device operating in a defined working area.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664